Taylor,
dissenting. I am unable to bring myself to the view entertained by the majority as to the crucial question in this ease, viz.: Whether there is such an ambiguity in the contract as opens the door to parol evidence of the intention of the parties. I purpose briefly to state my position on this question alone.
The majority hold that no ambiguity appears on the face of the contract, but adopt the plaintiffs’ claim that a latent ambiguity was raised by. extrinsic evidence in the provision of the specifications that “the lump sum bid must cover the total expense of securing a proper foundation and building the work specified to the lines and levels and in the manner called for in the specifications.” It is said that the ambiguity consists in the equivocal or uncertain meaning of the phrase “to the lines and levels called for in the plans.” It is important to a clear understanding of this matter to observe just how the claimed ambiguity arises.
On one page of the plans refei’red to is shown what is there called “Profile Across River at Dam.” As the words indicate, this is nothing more nor less than a representation of the surface of the ground at the site of the proposed dam. It was not claimed that it purported in any sense to be a plan of the dam. It was conceded that all the earth and much solid rock below the profile line had to be excavated to prepare the site for the dam called for elsewhere in the plans. When excavations were being made to secure a proper foundation for the dam, a pocket was discovered filled with loose stones and silt in the bed of the river extending in places below the line indicated in the profile which had to be excavated and filled with concrete in order to build a dam. Without this the structure would have been worthless as such. Experts were found who were willing to testify, and were permitted to do so under defendant’s exception, in substance that the words ‘ ‘ lines and levels called for in the plans” included, as the lower limit of the structure, this profile line. Some of the same witnesses also testified under defendant’s exception in effect that it was their opinion that the profile line where it crossed the bed of the river indicated solid rock; and this, though it was admitted that the line did not indicate rock elsewhere. On this evidence the court below held that there was an ambiguity in the contract and opened the *477door for a protracted trial on. the construction of the contract. I am unable to agree with the majority that this °was not error.
If there was any uncertainty in the contract, it did not arise from the state of the subject-matter but rather from the terms used in the contract; so according to the distinction made by Judge Bedfield in Patch v. Keeler, 28 Vt. 332, it was not a latent but a patent ambiguity due to the alleged double meaning of the language. Speaking of such an ambiguity, Wright, J., in Committee of Bankers v. Commissioners of Revenue, 1 Q. B. 222, says: “If there be an ambiguity which is not latent but patent, according to the old distinction, that is not a matter to be solved by evidence as to the meaning of the parties — it is to be solved by the court as a matter of construction.” See Beal on Inter. 84, 134-5; also Wigmore on Extrin. Ev. §§200, 201. The distinction between latent and patent ambiguities is not always closely observed in the. cases. Some can be found that seem to extend the inquiry as far in one ease as the other. However, the distinction is important if the courts are to retain the function of interpreting written contracts. But without reference to this distinction, I maintain that on any'reasonable interpretation of this contract there is no ambiguity, latent or patent, that permits the taking of parol evidence of the intention of the parties in aid of construction, and that the court below should have so held. Grant, if you will, that the words “lines and levels called for in the plans,” taken alone, are capable of the interpretation placed upon them by plaintiffs’ witnesses,' — though to my mind they are wholly incapable of any such meaning even through the utmost stretch of imagination, — it by no means follows that by any reasonable construction of the whole instrument it can be said that the parties contracted with any other intention than that plaintiffs should go to solid rock for the foundation of the dam throughout its entire length.
I apprehend there can be no doubt as to soundness of the following propositions: The intent of the parties as expressed in the written contract is controlling. Presumptively their intent is expressed by the natural and ordinary meaning of the language employed, and such meaning cannot be perverted or destroyed through construction. When the parties by their words have left no fair room for doubt there is no just or defensible excuse for the admission of extraneous evidence in aid *478of construction. It is the duty of the court to give effect,- if possible, to all the terms of an agreement; and fair construction has to be made upon consideration of the whole instrument and cannot be based upon a single clause or expression contained therein. Where separate parts of a contract which are ap-' parently inconsistent may be reconciled upon any reasonable construction, that interpretation must be given; for it cannot be assumed that the parties intended to insert inconsistent and repugnant provisions. Tested by these well recognized principles the contract here does not require nor admit of parol evidence to determine the intention of the parties.
Looking at the whole contract we find that in immediate connection with the words said to be ambiguous it is provided that “the lump sum bid must cover the total expense of securing a proper foundation. ’ ’ I can conceive of no more emphatic language nor words better calculated to set at rest for all time the question, from what point the plaintiffs were to begin the work specified in the contract. Read in connection with this it seems to me the only possible meaning of the words “to the lines and levels called for in the plans” is to the lines above the foundation and to the levels, meaning elevations, shown in the plan. But that is not all. Other portions of the contract add to what was already certain. The plaintiffs are repeatedly admonished that they are to take the site for the dam as they find it. As a part of the same paragraph containing the language already quoted it is provided that “No estimates of quantities will be furnished by the owner but the contractor must examine the plans and specifications, comparing them with the site, and the lump sum bid” etc. Further on, referring to the excavating that the contractor engages to do, it is provided,
“Excavation will include “ * * the removal of all earth and rock, and a sufficient amount, to secure two trenches in solid rock, as shown on drawing, for foundation for the dam.”
What security is there in written contracts if an agreement prepared with as much apparent care as the one before us can be thrown open by the testimony of some witness that a single phrase of the contract taken from its context has in his opinion a meaning which is impossible when read in the light of the entire contract? Being convinced that the doctrine on which this case turns is a complete renunciation by the court of its important function of construing written contracts and that it *479opens the door for interminable litigation, I am constrained to record this protest. It would be unprofitable to follow the question through the large number of exceptions that are affected by it. The course of the trial was largely influenced by the ruling and many exceptions stand or fall as the main question is decided. The question of estoppel was in the case; but whether the accredited representatives of the defendant made such representations as to the condition of the river bed at the place where the pocket was discovered, or so conducted themselves after its discovery, as to estop the defendant -from asserting its rights under the contract, presents an entirely different question. If the defendant was not estopped, it was entitled to a verdict on the main issue in the case.
Munson, C. J., concurs in this dissent.